Citation Nr: 0415495	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-16 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for service-connected degenerative disc disease of 
the lumbar spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right ankle fracture, and if the claim is reopened, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1984.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 RO decision which denied an increased 
rating in excess of 20 percent for service-connected 
degenerative disc disease of the lumbar spine.  The RO's 
decision further held that there was no new and material 
evidence to reopen a previously denied claim for service 
connection for residuals of a right ankle sprain.  The 
veteran timely perfected an appeal of these issues.

The Board notes that the August 2001 RO decision also held 
that there was no new and material evidence to reopen a 
previously denied claim for service connection for residuals 
of a right knee disability.  This condition, however, was not 
claimed by the veteran, informally or otherwise.

A review of the veteran's pleadings herein, and his testimony 
before the Board, clearly indicate that he is claiming 
service connection for a left knee disorder.  As noted on his 
VA Form 21-4138, filed in September 2001, "[t]he chronic 
right knee that you turned me down on should have been the 
left knee and I want you to evaluate it as a left knee 
condition."  As the RO has not previously considered this 
claim, it is referred to the RO for development and 
adjudication as appropriate.

The issue of an increased rating in excess of 10 percent for 
service-connected degenerative disc disease of the lumbar 
spine is the subject of a remand following this decision. 
This issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.
  

FINDINGS OF FACT

In an unappealed December 1996 decision, the RO denied 
service connection for a right ankle sprain.  Evidence 
received since then includes some evidence that is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Based on all the evidence, the veteran's current 
residuals of right ankle fracture began during his active 
duty.


CONCLUSION OF LAW

New and material evidence has been submitted sufficient to 
reopen a claim for service connection for residuals of a 
right ankle fracture.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §  3.156 (2001).  Based on the reopened claim, 
residuals of a right ankle fracture were incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that new and material evidence has been 
submitted in order to reopen his claim seeking service 
connection for residuals of a right ankle fracture.  Through 
correspondence, the rating decision, and the statement of the 
case, he has been notified with regard to the evidence 
necessary to substantiate his claim, and of his and the VA's 
respective duties to obtain evidence.  Identified pertinent 
medical records have been obtained.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

The RO denied a claim for service connection for a right 
ankle sprain in an unappealed December 1996 decision.  This 
decision is final, with the exception that the claim may be 
reopened if new and material evidence has been submitted 
since the last final decision.  If the claim is so reopened, 
it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently revised, but the new version only 
applies to applications to reopen which are received by the 
VA on or after August 29, 2001.  The veteran filed his 
application to reopen before that date, and thus the new 
version does not apply to the instant case.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2003).]

Evidence available at the time of the unappealed 1986 RO 
decision showed the veteran served on active duty in the Army 
from February 1980 to February 1984.
His service medical records showed that he received treatment 
for a right ankle injury beginning in April 1980.  His 
separation examination, performed in November 1984, noted 
that his lower extremities were normal.  

Medical evidence since the 1986 RO decision includes 
additional service medical records showing treatment for a 
right ankle fracture.  A July 1980 X-ray examination of the 
right ankle revealed an impression of a periosteal reaction 
probably representing the calcific residuals of a previously 
undiagnosed small-displaced fracture.  An October 1980 
treatment report noted the veteran's complaints of continuing 
right ankle pain.  

Post service private and VA medical records dated from 1999 
to 2002 show complaints of and treatment for right ankle pain 
and swelling.  A June 2002 treatment report noted the 
veteran's complaints of right ankle pain since his discharge 
from the service.  X-ray examination of the right ankle 
revealed marked degenerative changes in the interosseous area 
and syndesmotic area.  It looked like an old tear of the 
syndesmosis, otherwise a normal right ankle.  The report 
concluded with an impression of degenerative changes of the 
right ankle.  

Comparing the evidence received since the December 1996 RO 
decision to the evidence of record before then, the Board 
finds that the additional evidence submitted since 1996 
includes medical findings and lay history which are not 
cumulative or redundant, and such evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  In short, new and material evidence has 
been submitted, and the claim for service connection for 
residuals of a right ankle fracture is to be reviewed on a de 
novo basis.  Manio, supra.

On de novo review of the reopened claim, and all the evidence 
of record, it is noted that the veteran was diagnosed with a 
fractured right ankle during service.  Although not recorded 
objectively on the service separation examination, medical 
history given at that time raises the possibility that his 
right ankle problem was ongoing.  Although it is not 
medically documented until a number of years after service, 
the veteran has given a credible history of continuity of 
symptomatology over the years since service.  See 38 C.F.R. 
§ 3.303(b).  Moreover, up to the present time, the medical 
records confirm the presence of residuals of a right ankle 
fracture.  

There appears to be a satisfactory chain of evidence to trace 
the veteran's current residuals of a right ankle fracture to 
onset during service.  Id.  The Board concludes that 
residuals of a right ankle fracture were incurred in service.  
Based on the reopened claim, service connection for residuals 
of a right ankle fracture are warranted.  The benefit-of-the-
doubt rule, 38 U.S.C.A. § 5107(b), has been considered in 
granting this benefit.


ORDER

Based on a reopened claim, service connection for residuals 
of a right ankle fracture is granted.


REMAND

The remaining issue on appeal is entitlement to an increased 
rating in excess of 20 percent for service-connected 
degenerative joint disease of the lumbar spine.  The Board 
finds there is a further VA duty to assist the veteran in 
developing evidence pertinent to this claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In particular, the rating 
criteria for back disabilities have changed.  The veteran has 
not been advised of the new ratings, and the RO has not yet 
considered his claim in light of the newly revised ratings.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 notice obligations 
have been satisfied in accordance with 
any applicable legal precedent.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected 
degenerative joint disease of the lumbar 
spine.  The claims folder must be made 
available to the examiner for review and 
the examination report should reflect 
that such review is accomplished.  

The examiner is requested to identify all 
symptoms that are related to the 
veteran's service-connected degenerative 
joint disease of the lumbar spine.  The 
examiner should record the range of 
motion of the lumbar spine in degrees and 
state whether the range of motion 
represents normal range of motion or 
slight, moderate, or severe limitation in 
the range of motion of the lumbar spine.  
The examiner should consider pain on 
motion in determining whether limitation 
of motion, if any, is slight, moderate or 
severe.  

The examiner should state whether there 
are any abnormal neurological findings 
pertaining to the degenerative joint 
disease of the lumbar spine, i.e., 
symptoms compatible with sciatic 
neuropathy, such as characteristic pain 
and demonstrable muscle spasm or absent 
ankle jerk.  The examiner should state 
the frequency, severity, and duration of 
the attacks of the symptoms, if present.  

It is further requested that the examiner 
indicate if the service-connected 
degenerative joint disease of the lumbar 
spine causes weakened movement, excess 
fatigability, and incoordination.  With 
respect to any subjective complaints of 
pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected degenerative 
joint disease of the lumbar spine, the 
presence or absence of changes and 
condition of the skin indicative of 
disuse due to the service-connected low 
back disability, or the presence or 
absence of any objective manifestations 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected low 
back disability.

The examiner is also requested to 
indicate whether the degenerative joint 
disease of the lumbar spine, results in 
incapacitating episodes, which are 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  If incapacitating 
episodes are identified, the examiner is 
requested to indicate the total duration 
of episodes and the frequency of 
episodes.  

3.  Thereafter, the RO should 
readjudicate the issue on appeal with 
appropriate consideration of changes to 
the rating criteria, including for 
intervertebral disc syndrome, as 
applicable, effective September 23, 2002.  
67 Fed. Reg. 54,345-54,349, August 22, 
2002.  Appropriate consideration should 
also be given to changes to rating 
criteria for evaluating the spine, 
effective September 26, 2003.  68 Fed. 
Reg. 51,454-51,458, August 27, 2003.  If 
the claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



